CONVERSION AGREEMENT


This Conversion Agreement dated September 28, 2007 (the "Agreement") is by and
between Public Company Management Corporation., a Nevada corporation and its
subsidiaries (collectively, the “Company”) and Stephen Brock, an individual
(“Brock”).


WITNESSETH:


WHEREAS, from time to time, Brock has loaned the Company a net aggregate amount
of $1,019,656.86 (the “Debt”) as provided in the schedule below:


****


WHEREAS, Brock desires to convert the Debt at $1.00 per share into 1,019,657
restricted shares (the “Shares”) of common stock, par value $.001 per share (the
“Common Stock”) of the Company in full satisfaction of the Debt;


WHEREAS, the Company desires to convert the Debt at $1.00 per share and issue
the Shares to Brock in full satisfaction of the Debt;


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:



1.  
Warranties and Representations of Brock. Brock warrants and represents to the
Company that Brock (i) owns or has rights in the Debt free and clear of any
claim whatsoever by any parties; (ii) has not pledged or encumbered the Debt in
any manner; (iii) has granted no right, warrant, purchase option, or any other
right which directly or indirectly affects the Debt; (iv) is aware that the
Common Stock of the Company to be received upon conversion as provided in
section 2 hereof will be restricted stock and will not be freely transferable by
Brock and can only be transferred or sold at some later date pursuant to federal
and state exemptions; (v) knows that no public market exists for the Shares and
that Brock may not have the ability to liquidate the investment readily; (vi) is
acquiring the Shares solely for the his own account for investment purposes only
and not with a view towards their distribution within the meaning of the
Securities Act of 1933 (the “Act”); (vii) has no agreement or other arrangement,
formal or informal, with any person to sell, transfer or pledge any part of the
Shares or which guarantees Brock any profit of or indemnifies Brock for any loss
with respect to the Shares; (viii) has no plans to enter into any agreement or
arrangement of that nature; (ix) understands that he must bear the economic risk
of the investment for an indefinite period of time because he cannot sell or
otherwise transfer the Shares in the absence of the registration provisions of
all applicable securities acts; and (x) understands that the Company has no
obligation to register the shares under any securities act.

 
 
 

--------------------------------------------------------------------------------

 



2.  
Conversion. Brock and the Company hereby irrevocably convert the net aggregate
amount of $1,019,656.86 of Debt at $1.00 per share into 1,019,657 restricted
Shares of Common Stock of the Company as of the date first written above. Brock
represents and warrants that all offers and sales by the undersigned of the
securities issuable to the undersigned upon conversion of the Debt shall be made
pursuant to registration of the securities under the Securities Act of 1933, as
amended (the “Act”), or pursuant to an exemption from registration under the
Act. The Company shall issue a certificate or certificates for the number of
Shares of Common Stock in the name of K. Brock and S. Brock General Partners
Trustee of Brock Family Trust bearing the following restrictive legend:



“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED WITHOUT EITHER: i)
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR ii) SUBMISSION TO THE CORPORATION OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE CORPORATION THAT SAID SHARES AND THE TRANSFER THEREOF ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
APPLICABLE STATE SECURITIES LAWS.”



3.  
Miscellaneous.




(a)  
Assignment. All of the terms, provisions and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.

(b)  
Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada, excluding any provision which would
require the use of the laws of any other jurisdiction.

(c)  
Entire Agreement, Amendments and Waivers. This Agreement constitutes the entire
agreement of the parties hereto and expressly supersedes all prior and
contemporaneous understandings and commitments, whether written or oral, with
respect to the subject matter hereof. No variations, modifications, changes or
extensions of this Agreement or any other terms hereof shall be binding upon any
party hereto unless set forth in a document duly executed by such party or an
authorized agent or such party.

(d)  
Faxed Copies. For purposes of this Agreement, a faxed signature shall constitute
an original signature.

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.


_______________________


“COMPANY”


Public Company Management Corporation


 
/s/ Trae O'Neil High   
Trae O'Neil High, CFO




“BROCK”




/s/ Stephen Brock  
Stephen Brock
 
 
 

--------------------------------------------------------------------------------

 